                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                             Case No. 16-cv-1661 (SRN/KMM)

                       Petitioner,

 v.                                                             ORDER

 Thomas Jensen,

                        Respondent.


         The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine Menendez dated February 5, 2020. No

objections have been filed to that Report and Recommendation in the time period

permitted. Based on the Report and Recommendation of the Magistrate Judge, on all of

the files, records, and proceedings herein, the Court now makes and enters the following

Order.

         IT IS HEREBY ORDERED that:

         1. The government’s Motion for Revocation of Conditional Release [Doc.

            No. 36] is GRANTED.

         2. Mr. Jensen shall be remanded to the custody of the Attorney General for the

            purpose of being remanded to a suitable facility.

Dated: February 20, 2020

                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
